



FXCM INC.
AMENDED AND RESTATED
2010 LONG-TERM
INCENTIVE PLAN


1. Purpose of the Plan


The purpose of the Plan is to aid the Company and its Subsidiaries in recruiting
and retaining key employees, directors or other service providers and to
motivate such employees, directors or other service providers to exert their
best efforts on behalf of the Company and its Subsidiaries by providing
incentives through the granting of Awards. The Company expects that it will
benefit from the added interest which such key employees, directors or other
service providers will have in the welfare of the Company as a result of their
proprietary interest in the Company’s success.


2. Definitions


The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:


(a) Act:  The Securities Exchange Act of 1934, as amended, or any successor
thereto.


(b) Affiliate:  With respect to any entity, any entity directly or indirectly
controlling, controlled by, or under common control with, such entity.


(c) Award:  An Option, Stock Appreciation Right, Other Stock-Based Award or
Performance-Based Award granted pursuant to the Plan.


(d) Beneficial Owner:  A “beneficial owner,” as such term is defined in Rule
13d-3 under the Act (or any successor rule thereto).


(e) Board:  The Board of Directors of the Company.


(f) Change in Control:  The occurrence of any of the following events: (i) any
Person or any group of Persons acting together which would constitute a “group”
for purposes of Section 13(d) of the Act (or any successor rule thereto)
(excluding (x) a corporation or other entity owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company or (y) Dror Niv, any “group” that includes
Dror Niv or any Person more than 50% of the combined voting power of the then
outstanding voting securities of which are owned by Dror Niv or any such
“group”) is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding voting securities; (ii) the following
individuals cease for any reason to constitute a majority of the number of
directors of the Company then serving: individuals who, on the IPO Date,
constitute the Board and any new director whose appointment or election by the
Board or nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds ( 2/3) of the directors then still
in office who either were directors on the IPO Date or whose appointment,
election or nomination for election was previously so approved or recommended by
the directors referred to in this clause (ii); (iii) there is consummated a
merger or consolidation of the Company with any other corporation or other
entity, and, immediately after the consummation of such merger or consolidation,
either (x) the Board immediately prior to the merger or consolidation does not
constitute at least a majority of the board of directors of the company
surviving the merger or, if the surviving company is a Subsidiary, the ultimate
parent thereof, or (y) the voting securities of the Company immediately prior to
such merger or consolidation do not continue to represent or are not converted
into more than 50% of the combined voting power of the then outstanding voting
securities of the Person resulting from such merger or consolidation or, if the
surviving company is a Subsidiary, the ultimate parent thereof; or (iv) the
shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement or series of
related agreements for the sale or other disposition, directly or indirectly, by
the Company of all or substantially all of the Company’s assets, other than such
sale or other disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least 50% of the combined voting power of the
voting securities of which are owned by shareholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.
Notwithstanding the foregoing, except with respect to clause (ii) and clause
(iii)(x) above, a “Change in Control” shall not be deemed to have occurred by
virtue of the consummation of any transaction or series of integrated
transactions





--------------------------------------------------------------------------------





immediately following which the record holders of the shares of the Company
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in, and own substantially all of
the shares of, an entity which owns all or substantially all of the assets of
the Company immediately following such transaction or series of transactions.


(g) Code:  The Internal Revenue Code of 1986, as amended, or any successor
thereto, and the regulations and guidance promulgated thereunder.


(h) Committee:  The Compensation Committee of the Board (or a subcommittee
thereof), or such other committee of the Board (including, without limitation,
the full Board) to which the Board has delegated power to act under or pursuant
to the provisions of the Plan.


(i) Company:  FXCM Inc., a Delaware corporation.


(j) Disability:  Unless otherwise agreed by the Company (or any of its
Subsidiaries) in any employment, severance protection or similar agreement then
in effect between the Participant and the Company (or any of its Subsidiaries),
the inability of the Participant to perform in all material respects his or her
duties and responsibilities to the Company or any of its Subsidiaries by reason
of a physical or mental disability or infirmity which inability is reasonably
expected to be permanent and has continued for a period of six consecutive
months or for an aggregate of nine months in any twenty-four consecutive month
period. The Disability determination shall be in the sole discretion of the
Committee.


(k) Effective Date:  The date the Board approves the Plan, or such later date as
is designated by the Board.


(l) Employment:  The term “Employment” as used herein shall be deemed to refer
to (i) a Participant’s employment if the Participant is an employee of the
Company or any of its Subsidiaries, (ii) a Participant’s services as a
consultant, if the Participant is a consultant to the Company or any of its
Subsidiaries, and (iii) a Participant’s services as a non-employee director, if
the Participant is a non-employee member of the Board.


(m) Fair Market Value:  On a given date, (i) if there should be a public market
for the Shares on such date, the closing price of the Shares as reported on such
date on the Composite Tape of the principal national securities exchange on
which such Shares are listed or admitted to trading, or, if the Shares are not
listed or admitted on any national securities exchange, the closing bid price on
such date as quoted on the National Association of Securities Dealers Automated
Quotation System (or such market in which such prices are regularly quoted (the
“NASDAQ”), or, if no sale of Shares shall have been reported on the Composite
Tape of any national securities exchange or quoted on the NASDAQ on such date,
then the immediately preceding date on which sales of the Shares have been so
reported or quoted shall be used, and (ii) if there should not be a public
market for the Shares on such date, the Fair Market Value shall be the fair
market value of the Shares as determined by the Committee in good faith.


(n) IPO:  The initial public offering of Shares by the Company.


(o) IPO Date:  The date of the IPO.


(p) ISO:  An Option that is also an incentive stock option granted pursuant to
Section 6(d) of the Plan.


(q) Option:  A stock option granted pursuant to Section 6 of the Plan.


(r) Option Price:  The purchase price per Share of an Option, as determined
pursuant to Section 6(a) of the Plan.


(s) Other Stock-Based Awards:  Awards granted pursuant to Section 8 of the Plan.
 
(t) Participant:  An employee, director or other service provider of the Company
or any of its Subsidiaries who is selected by the Committee to participate in
the Plan; provided however that, if the Shares issuable under this Plan are
registered under the Securities Act of 1933, as amended, on a Registration
Statement on Form S-8 (or any successor form), then consultants may be
Participants only to the extent Shares issuable hereunder may be registered on
Form S-8 (or any successor form).







--------------------------------------------------------------------------------





(u) Performance-Based Awards:  Awards granted pursuant to Section 9 of the Plan.


(v) Person:  Any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.


(w) Plan:  The FXCM Inc. 2010 Long-Term Incentive Plan, as it may be amended
from time to time.


(x) Service Recipient:  The Company, any Subsidiary of the Company, or any
Affiliate of the Company that satisfies the definition of “service recipient”
within the meaning of Treasury Regulation Section 1.409A-1 (or any successor
regulation), with respect to which the person is a “service provider” (within
the meaning of Treasury Regulation Section 1.409A-1(or any successor
regulation).


(y) Shares:  Shares of Class A common stock of the Company.


(z) Stock Appreciation Right:  A stock appreciation right granted pursuant to
Section 7 of the Plan.


(aa) Subsidiary:  A subsidiary corporation, as defined in Section 424(f) of the
Code (or any successor section thereto).


3. Shares Subject to the Plan


Subject to Section 10, the total number of Shares which may be issued under the
Plan is 2,329,500 and the maximum number of Shares for which ISOs may be granted
is 2,329,500. The Shares may consist, in whole or in part, of unissued Shares or
treasury Shares. The issuance of Shares shall reduce the total number of Shares
available under the Plan. Shares related to Awards or portions of Awards that
are (a) forfeited, terminated, canceled, expire unexercised, (b) withheld or
tendered to satisfy tax withholding obligations, the aggregate Option Price on
the exercise of Options or the purchase price for any other Award, or (c)
repurchased by the Company, in each case, shall immediately become available for
new Awards. If an Award is settled for cash (in whole or in part) or otherwise
does not result in the issuance of all or a portion of the Shares subject to
such Award (including in connection with payment in Shares on exercise of a
Stock Appreciation Right) such Shares shall, to the extent of such cash
settlement or non-issuance, immediately become available for new Awards.


Awards may, in the discretion of the Committee, be made under the Plan in
assumption of, or in substitution for, outstanding awards previously granted by
the Company or any of its Subsidiaries or a company acquired by the Company or
with which the Company combines. The number of Shares underlying awards made in
assumption of, or in substitution for, outstanding awards previously granted by
a company acquired by the Company or any of its Subsidiaries or with which the
Company or any of its Subsidiaries combines shall not be counted against the
aggregate number of Shares available for Awards under the Plan, nor shall the
Shares subject to such substitute awards become available for new Awards under
the circumstances described in the prior paragraph of this Section 3. In
addition, in the event that a company acquired by the Company or any of its
Subsidiaries or with which the Company or any of its Subsidiaries combines has
shares available under a pre-existing plan approved by shareholders and not
adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the Shares authorized for issuance; provided that
Awards using such available shares shall not be made after the date awards or
grants could have been made under the terms of the pre-existing plan, absent the
acquisition or combination, and shall only be made to individuals who were not
employees or directors of the Company or any of its Subsidiaries prior to such
acquisition or combination.
4. Administration


(a) The Plan shall be administered by the Committee, which may delegate its
duties and powers in whole or in part to any subcommittee thereof consisting
solely of at least two individuals who are intended to qualify as “Non-Employee
Directors” within the meaning of Rule 16b-3 under the Act (or any successor rule
thereto), “independent directors” within the meaning of the New York Stock
Exchange listed company rules and “outside directors” within the meaning of
Section 162(m) of the Code (or any successor section thereto), to the extent
Rule 16b-3 under the Act and Section 162(m) of the Code, respectively, are
applicable to the Company and the Plan; provided, however, that the Board may,
in its sole discretion, take any action designated to the Committee under this
Plan as it may deem necessary.







--------------------------------------------------------------------------------





(b) Subject to Section 17 of the Plan, the Committee is authorized to (i)
interpret the Plan, (ii) establish, amend and rescind any rules and regulations
relating to the Plan, and (iii) make any other determinations that it deems
necessary or desirable for the administration of the Plan. The Committee may
correct any defect or supply any omission or reconcile any inconsistency in the
Plan in the manner and to the extent the Committee deems necessary or desirable.
Any decision of the Committee in the interpretation and administration of the
Plan, as described herein, shall lie within its sole and absolute discretion and
shall be final, conclusive and binding on all parties concerned (including, but
not limited to, Participants and their beneficiaries or successors). The
Committee shall have the full power and authority to establish the terms and
conditions of any Award consistent with the provisions of the Plan and to waive
any such terms and conditions at any time (including, without limitation,
accelerating or waiving any vesting conditions).


(c) The Committee shall require payment of any amount it may determine to be
necessary to withhold for federal, state, local or other taxes as a result of
the exercise, grant, vesting, payment or transfer with respect to an Award and
the Company or any of its Subsidiaries shall have the right and is authorized to
withhold any applicable withholding taxes with respect to the Award, its grant,
exercise, vesting, payment or transfer under or with respect to the Award and to
take such other action as may be necessary in the opinion of the Committee to
satisfy all obligations for the payment of such withholding taxes. Unless the
Committee specifies otherwise, the Participant may elect to pay a portion or all
of such withholding taxes by (i) delivery of Shares, provided that such Shares
have been held by the Participant for more than six (6) months (or such other
period as established by the Committee from time to time in order to avoid
adverse accounting treatment applying generally accepted accounting principles)
or (ii) with respect to minimum withholding amounts only, having Shares with a
Fair Market Value equal to the amount withheld by the Company from any Shares
that would have otherwise been received by the Participant.


5. Limitations


No Award may be granted under the Plan after the tenth anniversary of the
Effective Date, but Awards theretofore granted may extend beyond that date.


6. Terms and Conditions of Options


Options granted under the Plan shall be non-qualified or incentive stock options
for federal income tax purposes, as determined by the Committee and evidenced by
the related Award agreements, and shall be subject to such other terms and
conditions not inconsistent therewith. In addition to the foregoing, except as
otherwise determined by the Committee and evidenced by the related Award
agreements, the Options shall also be subject to the following terms and
conditions:


(a) Option Price.  The Option Price per Share shall be determined by the
Committee, but shall not be less than 100% of the Fair Market Value of a Share
on the date an Option is granted (other than in the case of Options granted in
substitution of previously granted awards, as described in Section 3).


(b) Exercisability.  Options granted under the Plan shall be exercisable at such
time and upon such terms and conditions as may be determined by the Committee,
but in no event shall an Option be exercisable more than ten years after the
date it is granted.


(c) Exercise of Options.  Except as otherwise provided in the Plan or in an
Award agreement, an Option may be exercised for all, or from time to time any
part, of the Shares for which it is then exercisable. For purposes of exercise
is received by the Company and, if applicable, the date payment is received by
the Company pursuant to clauses (i), (ii), (iii), (iv) or (v) in the following
sentence. The purchase price for the Shares as to which an Option is exercised
shall be paid to the Company in full at the time of exercise at the election of
the Participant (i) in cash or its equivalent (e.g., by check), (ii) to the
extent permitted by the Committee, in Shares having a Fair Market Value equal to
the aggregate Option Price for the Shares being purchased and satisfying such
other requirements as may be imposed by the Committee; provided, that such
Shares have been held by the Participant for more than six months (or such other
period as established from time to time by the Committee in order to avoid
adverse accounting treatment applying generally accepted accounting principles),
(iii) partly in cash and, to the extent permitted by the Committee, partly in
such Shares, (iv) if there is a public market for the Shares at such time, to
the extent permitted by, and subject to such rules as may be established by the
Committee, through the delivery of irrevocable instructions to a broker to sell
Shares obtained upon the exercise of the Option and to deliver promptly to the
Company an amount out of the proceeds of such sale equal to the aggregate Option
Price for the Shares being purchased, or (v) to the extent permitted by the
Committee, through net settlement in Shares as described in Section 4(c)(ii)
above. No Participant shall have any rights to dividends or other rights of a
shareholder with respect to Shares subject to an Option until the Participant
has given written notice of exercise of the Option, paid in full for such Shares
and, if applicable, has satisfied any other conditions imposed by the Committee
pursuant to the Plan.





--------------------------------------------------------------------------------





(d) ISOs.  The Committee may grant Options under the Plan that are intended to
be ISOs. Such ISOs shall comply with the requirements of Section 422 of the Code
(or any successor section thereto). No ISO may be granted to any Participant who
at the time of such grant, owns more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or of any of its
Subsidiaries, unless (i) the Option Price for such ISO is at least 110% of the
Fair Market Value of a Share on the date the ISO is granted and (ii) the date on
which such ISO terminates is a date not later than the day preceding the fifth
anniversary of the date on which the ISO is granted. Any Participant who
disposes of Shares acquired upon the exercise of an ISO either (x) within two
years after the date of grant of such ISO or (y) within one year after the
transfer of such Shares to the Participant, shall notify the Company of such
disposition and of the amount realized upon such disposition. All Options
granted under the Plan are intended to be nonqualified stock options, unless the
applicable Award agreement expressly states that the Option is intended to be an
ISO. If an Option is intended to be an ISO, and, if for any reason such Option
(or portion thereof) shall not qualify as an ISO, then, to the extent of such
nonqualification, such Option (or portion thereof) shall be regarded as a
nonqualified stock option granted under the Plan; provided that such Option (or
portion thereof) otherwise complies with the Plan’s requirements relating to
nonqualified stock options. In no event shall any member of the Committee, the
Company or any of its Subsidiaries (or their respective employees, officers or
directors) have any liability to any Participant (or any other Person) due to
the failure of an Option to qualify for any reason as an ISO.


(e) Attestation.  Wherever in this Plan or any agreement evidencing an Award a
Participant is permitted to pay the Option Price of an Option or taxes relating
to the exercise of an Option by delivering Shares, the Participant may, subject
to procedures satisfactory to the Committee, satisfy such delivery requirement
by presenting proof of beneficial ownership of such Shares, in which case the
Company shall treat the Option as exercised without further payment and shall
withhold such number of Shares from the Shares acquired by the exercise of the
Option.


(f) Repricing of Options.  Notwithstanding any provision herein to the contrary,
the repricing of an Option, once granted hereunder, is prohibited without prior
approval of the Company’s shareholders. For this purpose, a “repricing” means
any of the following (or any other action that has the same effect as any of the
following): (i) changing the terms of an Option to lower the Option Price; (ii)
any other action that is treated as a “repricing” under generally accepted
accounting principles; and (iii) repurchasing for cash or canceling an Option at
a time when the Option Price is greater than the Fair Market Value of the
underlying Shares in exchange for another Award, unless the cancellation and
exchange occurs in connection with a change in capitalization or similar change
permitted under Section 10(a) below. Such cancellation and exchange would be
considered a “repricing” regardless of whether it is treated as a “repricing”
under generally accepted accounting principles and regardless of whether it is
voluntary on the part of the Participant.
7. Terms and Conditions of Stock Appreciation Rights


(a) Grants.  The Committee also may grant (i) a Stock Appreciation Right
independent of an Option or (ii) a Stock Appreciation Right in connection with
an Option, or a portion thereof. A Stock Appreciation Right granted pursuant to
clause (ii) of the preceding sentence (A) may be granted at the time the related
Option is granted or at any time prior to the exercise or cancellation of the
related Option, (B) shall cover the same number of Shares covered by an Option
(or such lesser number of Shares as the Committee may determine) and (C) shall
be subject to the same terms and conditions as such Option except for such
additional limitations as are contemplated by this Section 7 (or such additional
limitations as may be included in an Award agreement).


(b) Terms.  The exercise price per Share of a Stock Appreciation Right shall be
an amount determined by the Committee but in no event shall such amount be less
than 100% of the Fair Market Value of a Share on the date the Stock Appreciation
Right is granted (other than in the case of Stock Appreciation Rights granted in
substitution of previously granted awards, as described in Section
3); provided, however, that in the case of a Stock Appreciation Right granted in
conjunction with an Option, or a portion thereof, the exercise price may not be
less than the Option Price of the related Option. Each Stock Appreciation Right
granted independent of an Option shall entitle a Participant upon exercise to an
amount equal to (i) the excess of (A) the Fair Market Value on the exercise date
of one Share over (B) the exercise price per Share, times (ii) the number of
Shares covered by the Stock Appreciation Right. Each Stock Appreciation Right
granted in conjunction with an Option, or a portion thereof, shall entitle a
Participant to surrender to the Company the unexercised Option, or any portion
thereof, and to receive from the Company in exchange therefor an amount equal to
(i) the excess of (A) the Fair Market Value on the exercise date of one Share
over (B) the Option Price per Share, times (ii) the number of Shares covered by
the Option, or portion thereof, which is surrendered. The date a notice of
exercise is received by the Company shall be the exercise date. Payment to the
Participant shall be made in Shares or in cash, or partly in Shares and partly
in cash (any such Shares valued at such Fair Market Value), all as shall be
determined by the Committee. Stock Appreciation Rights may be exercised from
time to time upon actual receipt by the Company of written notice of exercise
stating the number of Shares with respect to which the Stock Appreciation Right
is being exercised. No fractional Shares will be issued in payment for Stock
Appreciation Rights, but





--------------------------------------------------------------------------------





instead cash will be paid for a fraction or, if the Committee should so
determine, the number of Shares will be rounded downward to the next whole
Share.


(c) Limitations.  The Committee may impose, in its discretion, such conditions
upon the exercisability or transferability of Stock Appreciation Rights as it
may deem fit, but in no event shall a Stock Appreciation Right be exercisable
more than ten years after the date it is granted.


(d) Repricing of Stock Appreciation Rights.  Notwithstanding any provision
herein to the contrary, the repricing of a Stock Appreciation Right, once
granted hereunder, is prohibited without prior approval of the Company’s
shareholders. For this purpose, a “repricing” means any of the following (or any
other action that has the same effect as any of the following): (i) changing the
terms of a Stock Appreciation Right to lower its exercise price; (ii) any other
action that is treated as a “repricing” under generally accepted accounting
principles; and (iii) repurchasing for cash or canceling a Stock Appreciation
Right at a time when its exercise price is greater than the Fair Market Value of
the underlying Shares in exchange for another Award, unless the cancellation and
exchange occurs in connection with a change in capitalization or similar change
permitted under Section 10(a) below. Such cancellation and exchange would be
considered a “repricing” regardless of whether it is treated as a “repricing”
under generally accepted accounting principles and regardless of whether it is
voluntary on the part of the Participant.


8. Other Stock-Based Awards


The Committee, in its sole discretion, may grant or sell Awards of Shares,
Awards of restricted Shares and Awards that are valued in whole or in part by
reference to, or are otherwise based on the Fair Market Value of, Shares (such
Awards, “Other Stock-Based Awards”). Such Other Stock-Based Awards shall be in
such form, and dependent on such conditions, as the Committee shall determine,
including, without limitation, the right to receive, or vest with respect to,
one or more Shares (or the equivalent cash value of such Shares) upon the
completion of a specified period of service, the occurrence of an event and/or
the attainment of performance objectives. Other Stock-Based Awards may be
granted alone or in addition to any other Awards granted under the Plan. Subject
to the provisions of the Plan, the Committee shall determine to whom and when
Other Stock-Based Awards will be made, the number of Shares to be awarded under
(or otherwise related to) such Other Stock-Based Awards, whether such Other
Stock-Based Awards shall be settled in cash, Shares or a combination of cash and
Shares, and all other terms and conditions of such Awards (including, without
limitation, the vesting provisions thereof and provisions ensuring that all
Shares so awarded and issued shall be fully paid and non-assessable).
9. Performance-Based Awards


During any period when Section 162(m) of the Code is applicable to the Company
and the Plan, the Committee, in its sole discretion, may grant Awards which are
denominated in Shares or cash (such Awards, “Performance-Based Awards”), which
Awards may, but for the avoidance of doubt are not required to, be granted in a
manner which is intended to be deductible by the Company under Section 162(m) of
the Code (or any successor section thereto). Such Performance-Based Awards shall
be in such form, and dependent on such conditions, as the Committee shall
determine, including, without limitation, the right to receive, or vest with
respect to, one or more Shares or the cash value of the Award upon the
completion of a specified period of service, the occurrence of an event and/or
the attainment of performance objectives. Performance-Based Awards may be
granted alone or in addition to any other Awards granted under the Plan. Subject
to the provisions of the Plan, the Committee shall determine to whom and when
Performance-Based Awards will be made, the number of Shares or aggregate amount
of cash to be awarded under (or otherwise related to) such Performance-Based
Awards, whether such Performance-Based Awards shall be settled in cash, Shares
or a combination of cash and Shares, and all other terms and conditions of such
Awards (including, without limitation, the vesting provisions thereof and
provisions ensuring that all Shares so awarded and issued, to the extent
applicable, shall be fully paid and non-assessable).


A Participant’s Performance-Based Award shall be determined based on the
attainment of written performance goals approved by the Committee for a
performance period established by the Committee (i) while the outcome for that
performance period is substantially uncertain and (ii) no more than 90 days
after the commencement of the performance period to which the performance goal
relates or, if less, the number of days which is equal to 25 percent of the
relevant performance period. The performance goals, which must be objective,
shall be based upon one or more of the following criteria: (i) consolidated
income before or after taxes (including income before interest, taxes,
depreciation and amortization); (ii) EBITDA; (iii) adjusted EBITDA; (iv)
operating income; (v) net income; (vi) net income per Share; (vii) book value
per Share; (viii) return on members’ or shareholders’ equity; (ix) expense
management; (x) return on investment; (xi) improvements in capital structure;
(xii) profitability of an identifiable business unit or product; (xiii)
maintenance or improvement of profit margins; (xiv) stock price; (xv) market
share; (xvi) revenue or sales; (xvii) costs; (xviii) cash flow; (xix) working
capital; (xx) multiple of invested capital; (xxi) total return; (xxii)
achievement of increases in customer accounts or other stipulated or specified
targets relating





--------------------------------------------------------------------------------





to the numbers or improvements with respect to customer accounts; and (xxiii)
such other objective performance criteria as determined by the Committee in its
sole discretion, to the extent such criteria would be permissible performance
criteria under Section 162(m) of the Code, if such Performance-Based Award is
designed to be deductible under Section 162(m) of the Code. The foregoing
criteria may relate to the Company, one or more of its Subsidiaries or one or
more of its or their divisions or units, or any combination of the foregoing,
and may be applied on an absolute basis and/or be relative to one or more peer
group companies or indices, or any combination thereof, all as the Committee
shall determine. In addition, to the degree consistent with Section 162(m) of
the Code (or any successor section thereto), the performance goals may be
calculated without regard to extraordinary items. The maximum amount of a
Performance-Based Award during a fiscal year to any Participant shall be: (x)
with respect to Options and Stock Appreciation Rights, 1,000,000 Shares and (y)
with respect to other Performance-Based Awards, $5,000,000. The Committee shall
determine whether, with respect to a performance period, the applicable
performance goals have been met with respect to a given Participant and, if they
have, during any period when Section 162(m) of the Code is applicable to the
Company and the Plan and such Performance-Based Award is intended to be
deductible by the Company under Section 162(m) of the Code, shall so certify and
ascertain the amount of the applicable Performance-Based Award. No
Performance-Based Awards will be paid for such performance period until such
certification, to the extent applicable, is made by the Committee. The amount of
the Performance-Based Award actually paid to a given Participant may be less
than the amount determined by the applicable performance goal formula, at the
discretion of the Committee. The amount of the Performance-Based Award
determined by the Committee for a performance period shall be paid to the
Participant at such time as determined by the Committee in its sole discretion
after the end of such performance period; provided, however, that a Participant
may, if and to the extent permitted by the Committee and consistent with the
provisions of Sections 162(m) and 409A of the Code, to the extent applicable,
elect to defer payment of a Performance-Based Award.
10. Adjustments Upon Certain Events


Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:


(a) Generally.  In the event of any change in the outstanding Shares after the
Effective Date by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, spin-off, combination, combination or
transaction or exchange of Shares or other corporate exchange, or any
distribution to shareholders other than regular cash dividends or any
transaction similar to the foregoing, the Committee in its sole discretion and
without liability to any Person shall make such substitution or adjustment, if
any, as it deems to be equitable (subject to Section 21), as to (i) the number
or kind of Shares or other securities issued or reserved for issuance pursuant
to the Plan or pursuant to outstanding Awards, (ii) the maximum number of Shares
for which Options or Stock Appreciation Rights may be granted during a fiscal
year to any Participant, (iii) the maximum amount of a Performance Based Award
that may be granted during a fiscal year to any Participant, (iv) the Option
Price or exercise price of any Award and/or (v) any other affected terms of such
Awards.


(b) Change in Control.  In the event of a Change in Control after the Effective
Date, (i) if determined by the Committee in the applicable Award agreement or
otherwise, any outstanding Awards then held by Participants which are
unexercisable or otherwise unvested or subject to lapse restrictions shall
automatically be deemed exercisable or otherwise vested or no longer subject to
lapse restrictions, as the case may be, as of immediately prior to such Change
in Control and (ii) the Committee may (subject to Section 21), but shall not be
obligated to, provide for the issuance of substitute Awards that will
substantially preserve the otherwise applicable terms of any affected Awards
previously granted hereunder, including without limitation, any applicable
vesting conditions (such Awards, “Substitute Awards”), as determined by the
Committee in its sole discretion; provided, however, that if the Committee does
not provide for the issuance of Substitute Awards, it may (subject to Section
21), but shall not be obligated to, (A) cancel Awards for fair value (as
determined in the sole discretion of the Committee), to the extent permitted
under Section 409A of the Code, which, in the case of Options and Stock
Appreciation Rights, may equal the excess, if any, of value of the consideration
to be paid in the Change in Control transaction to holders of the same number of
Shares subject to such Options or Stock Appreciation Rights (or, if no
consideration is paid in any such transaction, the Fair Market Value of the
Shares subject to such Options or Stock Appreciation Rights) over the aggregate
Option Price or exercise price of such Options or Stock Appreciation Rights or
(B) provide that for a period of at least 15 days prior to the Change in
Control, such Awards shall be exercisable (including through net settlement in
Shares as described in Section 4(c)(ii) above), to the extent applicable, as to
all Shares subject thereto and the Committee may further provide that upon the
occurrence of the Change in Control, such Awards shall terminate and be of no
further force and effect. For the avoidance of doubt, pursuant to (A) above, the
Committee may cancel Options and Stock Appreciation Rights for no consideration
if the aggregate Fair Market Value of the Shares subject to such Options or
Stock Appreciation Rights is less than or equal to the aggregate Option Price of
such Options or exercise price of such Stock Appreciation Rights.







--------------------------------------------------------------------------------





11. Forfeiture/Clawback


The Committee may, in its sole discretion, specify in an Award or a policy that
will be incorporated into an Award agreement by reference that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture or recoupment upon the occurrence of certain
specified events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include, but shall not be limited to,
termination of Employment for cause, termination of the Participant’s provision
of services to the Company or any of its Subsidiaries, breach of noncompetition,
confidentiality, or other restrictive covenants that may apply to the
Participant, or restatement of the Company’s financial statements to reflect
adverse results from those previously released financial statements, as a
consequence of errors, omissions, fraud, or misconduct.
12. No Right to Employment or Awards


The granting of an Award under the Plan shall impose no obligation on the
Company or any of its Subsidiaries to continue the Employment of a Participant
and shall not lessen or affect the Company’s or any Subsidiary’s right to
terminate the Employment of such Participant. No Participant or other Person
shall have any claim to be granted any Award, and there is no obligation for
uniformity of treatment of Participants, or holders or beneficiaries of Awards.
The terms and conditions of Awards and the Committee’s determinations and
interpretations with respect thereto need not be the same with respect to each
Participant (whether or not such Participants are similarly situated).


13. Certificates


All certificates, if any, evidencing Shares or other securities of the Company
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan or the rules, regulations, and other requirements
of the Securities and Exchange Commission or other applicable governmental
authority, any stock exchange or market upon which such securities are then
listed, admitted or quoted, as applicable, and any applicable Federal, state or
any other applicable laws, and the Committee may cause a legend or legends to be
put on any such certificates to make appropriate reference to such restrictions.


14. Other Laws


The Committee may refuse to issue or transfer any Shares or other consideration
under an Award if, acting in its sole discretion, it determines that the
issuance or transfer of such Shares or such other consideration might violate
any applicable law or regulation and any payment tendered to the Company by a
Participant, other holder or beneficiary in connection with the exercise of such
Award shall be promptly refunded to the relevant Participant, holder or
beneficiary. Without limiting the generality of the foregoing, no Award granted
hereunder shall be construed as an offer to sell securities of the Company, and
no such offer shall be outstanding, unless and until the Committee in its sole
discretion has determined that any such offer, if made, would be in compliance
with all applicable requirements of applicable securities laws, including,
without limitation, laws of the United States (and any state thereof), England,
France, Italy, Australia, China, Israel and the United Arab Emirates.


15. Successors and Assigns


The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.


16. Nontransferability of Awards


Unless otherwise determined by the Committee, an Award shall not be transferable
or assignable by the Participant otherwise than by will or by the laws of
descent and distribution. An Award exercisable after the death of a Participant
may be exercised by the legatees, personal representatives or distributees of
the Participant.


17. Amendments or Termination


The Board may amend, alter or discontinue the Plan, but no amendment, alteration
or discontinuation shall be made, (a) without the approval of the shareholders
of the Company to the extent such approval is (x) required by or (y) desirable
to satisfy the requirements of, in each case, any applicable law, regulation or
other rule, including, the listing standards of the securities exchange, which
is, at the applicable time, the principal market for the Shares or (b) without
the consent of a Participant, if such action would materially adversely affect
any of the rights of the Participant under any Award theretofore





--------------------------------------------------------------------------------





granted to such Participant under the Plan; provided, however, that the
Committee may amend the Plan in such manner as it deems necessary to permit the
granting of Awards meeting the requirements of the Code or other applicable laws
(including, without limitation, to avoid adverse tax or accounting consequences
to the Company or to Participants).
18. International Participants
    
With respect to Participants who reside or work outside the United States of
America and who are not (and who are not expected to be) “covered employees”
within the meaning of Section 162(m) of the Code, the Committee may, in its sole
discretion, amend the terms of the Plan or Awards with respect to such
Participants in order to conform such terms with the requirements of local law
or to obtain more favorable tax or other treatment for a Participant, the
Company or a Subsidiary.


19. Choice of Law


The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware without regard to conflicts of laws.


20. Effectiveness of the Plan


The Plan shall be effective as of the Effective Date, subject to the approval of
the shareholders of the Company.


21. Section 409A


To the extent applicable, this Plan and all Awards granted hereunder are
intended to comply with Section 409A of the Code and will be interpreted in a
manner intended to comply with Section 409A of the Code. References under the
Plan or an Award to the Participant’s termination of Employment shall be deemed
to refer to the date upon which the Participant has experienced a “separation
from service” within the meaning of Section 409A of the Code. Notwithstanding
anything herein to the contrary, (i) if at the time of the Participant’s
separation from service with any Service Recipient the Participant is a
“specified employee” as defined in Section 409A of the Code, and the deferral of
the commencement of any payments or benefits otherwise payable hereunder as a
result of such separation from service is necessary in order to prevent the
imposition of any accelerated or additional tax under Section 409A of the Code,
then the Company will defer the commencement of the payment of any such payments
or benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to the Participant) to the minimum extent necessary
to satisfy Section 409A of the Code until the date that is six months and one
day following the Participant’s separation from service with all Service
Recipients (or the earliest date as is permitted under Section 409A of the
Code), if such payment or benefit is payable upon a termination of Employment
and (ii) if any other payments of money or other benefits due to the Participant
hereunder would cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred, if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the minimum extent necessary, in a manner, reasonably determined by the
Board, that does not cause such an accelerated or additional tax or result in an
additional cost to the Company (without any reduction in such payments or
benefits ultimately paid or provided to the Participant).







